 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Rosa Linda Quiroz,                                 No. CV-19-00604-TUC-JAS
10                   Plaintiff,                         ORDER
11   v.
12   United States of America,
13                   Defendant.
14
15          Pending before the Court is a Report and Recommendation (Doc. 17) that
16   recommends dismissing this case for lack of jurisdiction as all parties agreed at a status
17   conference that jurisdiction was not proper before this Court; no objections were filed.
18          As such, the Report and Recommendation is adopted and this case is dismissed for
19   lack of jurisdiction.
20          The Clerk of the Court shall enter judgment and close the file in this case.
21
22                 Dated this 24th day of June, 2021.
23
24
25
26
27
28
